     Case 3:20-cv-03023-B-BK Document 8 Filed 12/01/20                 Page 1 of 2 PageID 24



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

SHANI ADIA MCCALL,                                §
              Plaintiffs,                         §
                                                  §
v.                                                §   Civil Case 3:20-CV-3023-B-BK
                                                  §
NEW AMERICAN FUNDING,                             §
              Defendant.                          §



     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

        The Court prospectively certifies that any appeal of this action would not be taken in

good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this finding, the

Court adopts and incorporates by reference the magistrate judge’s findings, conclusions and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings, the Court finds that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In

the event of an appeal, Plaintiff may challenge this certification by filing a separate motion to

proceed in forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the
  Case 3:20-cv-03023-B-BK Document 8 Filed 12/01/20                     Page 2 of 2 PageID 25



Fifth Circuit. See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).1

       SO ORDERED this 1st day of December, 2020.




                            _________________________________
                              JANE J. BOYLE
                              UNITED STATES DISTRICT JUDGE




       1
        Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely
notice of appeal must be filed even if the district court certifies an appeal as not taken in good
faith.
